DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/558,922, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for claim 1, specifically the limitation that “wherein each blade in the plurality of blades is tapered, such that each blade in the plurality of blades is widest at the proximal root” in lines 9-10. In Figure 1 of the prior-filed application, the blades have a curved shape, which appear to taper for a portion of the blade, but the widest portion of the blade is not the proximal root. 

Claim Objections
Claim 7-13 are objected to because of the following informalities:  
In claim 7, a “,” should be inserted after “claim 1”. 
In claim 8, a “,” should be inserted after “claim 7”. 
In claim 9, a “,” should be inserted after “claim 8”. 
In claim 10, a “,” should be inserted after “claim 9”. 
In claim 10, line 2, “11.” should be deleted. 
In claim 11, a “,” should be inserted after “claim 1”. 
In claim 12, a “,” should be inserted after “claim 11”. 
In claim 13, a “,” should be inserted after “claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 7 recites that “each blade in the plurality of blades can be articulated in pitch without reduction in performance induced by blade twist” in lines 2-3. It is not clear what structure/geometry allows for the blades to perform this function and so it does not appear that Applicant had possession of the claimed invention at the time of filing. 
Claims 8-10 are rejected for depending on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 and 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2-6 and 11-13, it is not clear how the claims are being further limited as it appears the structure recited in claim 1 would perform the functions recited in claim 2-6 and 11-13. Since these functions appear to be inherently disclosed by the structure recited in claim 1, claims 2-6 and 11-13 do not appear to further narrow the claims. 


Allowable Subject Matter
Claim 1, 14, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1: 
Closest prior art: Dekker (US 2,068,792)
Dekker discloses a rotor for a hydro-powered electricity generator suitable for installation in a free stream, the rotor including: a hub formed of a shape with a circular cross section and a longitudinal rotational axis, wherein the circular cross section increases in radius from a front of the hub to a maximum radius and decreasing in radius from the maximum radius to a back of the hub, a plurality of blades protruding out around the hub at the maximum radius wherein each blade in the plurality of blades has a proximal root and a distal tip and each blade in the plurality of blades protrudes from the hub at the proximal root, wherein each blade in the plurality of blades is tapered, and wherein the ratio of a blade tip diameter to a hub diameter is less than 2:1.  
The closest prior art fails to disclose or suggest that each blade in the plurality of blades is widest at the proximal root and narrowest at the distal tip and wherein a profile radius of the hub between the blade and the back of the hub is 1/6 of the maximum radius.
Claim 14 is dependent upon claim 1 and so is allowable. 

Closest prior art: Dekker (US 2,068,792)	 and Murdoch (US 2016/0186713)
Dekker discloses a rotor for a hydro-powered electricity generator suitable for installation in a free stream, the rotor including: a root mounting hub; a hub that surrounds the root mounting hub and has a circular cross section and a longitudinal rotational axis, wherein the circular cross section increases in radius from a front of the hub to a maximum radius and decreasing in radius from the maximum radius to a back of the hub, a plurality of blades protruding out around the hub at the maximum radius wherein each blade in the plurality of blades has a proximal root and a distal tip, wherein each blade in the plurality of blades is tapered, and wherein the ratio of a blade tip diameter to a hub diameter is less than 2:1.
Murdoch teaches a plurality of root mounting beams attached to the root mounting hub and extending out from the root mounting hub towards an outer edge of the hub at the maximum radius, and each blade in the plurality of blades is coupled to a root mounting beam from the plurality of root mounting beams and protrudes from the hub at the proximal root
The closest prior art alone or in combination fail to disclose or suggest that each blade in the plurality of blades is widest at the proximal root and narrowest at the distal tip and wherein a profile radius of the hub between the blade and the back of the hub is 1/6 of the maximum radius. 

Pertinent Prior Art

Corren (US 2008/0138206) discloses a turbine blade that tapers towards the tip. 
Masters et al. (WO 2007/125349) discloses a turbine with a hub with a circular cross section. 
Lund (US 5,137,417) discloses a wind turbine with blades that are relatively small compared to the hub. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Danielle M. Christensen/Examiner, Art Unit 3745